UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS SEMIANNUAL REPORT TO SHAREHOLDERS Tax-Exempt California Money Market Fund March 31, 2012 Contents 3 Portfolio Summary 4 Investment Portfolio 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements 18 Information About Your Fund's Expenses 20 Other Information 21 Summary of Management Fee Evaluation by Independent Fee Consultant 25 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of March 31, 2012 (Unaudited) Principal Amount ($) Value ($) Municipal Investments 99.9% California Beaumont, CA, Utility Authority Revenue, Wastewater Enterprise Project, Series A, 0.17%*, 9/1/2041, LOC: Union Bank of CA NA BlackRock MuniYield California Fund, Inc., 144A, AMT, 0.31%*, 6/1/2041, LIQ: Citibank NA BlackRock MuniYield California Quality Fund, Inc., Series W-7-1665, 144A, AMT, 0.31%*, 5/1/2041, LIQ: Citibank NA California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Amber Court Apartments, Series A, 0.17%*, 12/15/2032, LIQ: Fannie Mae California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Arbors Apartments, Series A, 0.18%*, 12/15/2032, LIQ: Fannie Mae California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Colma Bart Apartments, Series A, AMT, 0.18%*, 11/15/2035, LOC: Fannie Mae California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.22%*, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Metropolitan Water District of Southern California, Series B, 2.0%, 7/1/2012 California, Metropolitan Water District Revenue, Series B, 0.2%*, 7/1/2028, SPA: Landesbank Hessen-Thuringen California, RBC Municipal Products, Inc. California Health Care Revenue, Series E-21, 144A, 0.23%*, 10/1/2013, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada California, State Department of Water Resources Supply Revenue, Series A, Prerefunded 5/1/2012 @ 101, 5.5%, 5/1/2013, INS: AMBAC California, State General Obligation, Series 2178, 144A, 0.26%*, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.17%*, 3/1/2047, LOC: Bank of Montreal California, State Infrastructure & Economic Development Bank Revenue, Orange County Performing Arts Center, Series A, 0.27%*, 7/1/2034, LOC: Bank of America NA California, State Infrastructure & Economic Development Bank Revenue, Pacific Gas & Electric Co., Series A, 0.17%*, 11/1/2026, LOC: Mizuho Corporate Bank California, Statewide Communities Development Authority Revenue, Health Facility, Community Hospital Monterey Peninsula, Series B, 0.16%*, 6/1/2033, LOC: U.S. Bank NA California, Statewide Communities Development Authority Revenue, Tax & Revenue Anticipation Bonds, Series A-1, 2.0%, 6/29/2012 California, Statewide Communities Development Authority Revenue, Tiger Woods Learning Foundation, 0.57%*, 7/1/2036, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2681, 144A, AMT, 0.35%*, 5/15/2018, LOC: JPMorgan Chase Bank NA Series R-13104CE, 144A, 0.69%*, 9/6/2035, LIQ: Citibank NA California, Statewide Communities Development Authority, Sewage & Solid Waste Facilities Revenue, Series 2114, 144A, AMT, 0.26%*, 9/1/2046, GTY: Wells Fargo & Co., LIQ: Wells Fargo Bank NA California, Wells Fargo Stage Trust: Series 94C, 144A, AMT, 0.24%*, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Series 31C, 144A, AMT, 0.28%*, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Hayward, CA, Multi-Family Housing Revenue, Shorewood, Series A, 0.19%*, 7/15/2014, LIQ: Fannie Mae Hesperia, CA, Public Financing Authority Revenue, 1993 Street Improvement Project, 0.28%*, 10/1/2023, LOC: Bank of America NA Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.18%*, 11/1/2020, LOC: Union Bank of CA Long Beach, CA, Unified School District, 1.0%, 8/1/2012 Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.17%*, 12/1/2032, LIQ: Freddie Mac Los Angeles County, CA, RBC Municipal Products, Inc., Series E-24, 144A, 0.23%*, Mandatory Put 4/2/2012 @ 100, 7/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Los Angeles, CA, Department of Water & Power Revenue, Power Systems, Series A-5, 0.15%*, 7/1/2035, SPA: Barclays Bank PLC Napa, CA, Sanitation District, Certificates of Participation, Series A, 0.17%*, 8/1/2028, LOC: Wells Fargo Bank NA Oakland-Alameda County, CA, Coliseum Authority Lease Revenue, Coliseum Project, Series C-1, 0.17%*, 2/1/2025, LOC: Bank of New York Mellon & California State Teacher's Retirement System Otay, CA, Water District Corporations, Capital Projects, 0.17%*, 9/1/2026, LOC: Union Bank NA San Diego County, CA, School District Note Participations, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/29/2012 San Francisco City & County, CA, Clean & Safe Neighborhood Parks, Series B, 2.0%, 6/15/2012 San Francisco, CA, City & County Unified School District, Tax & Revenue Anticipation Notes, 2.0%, 6/29/2012 Santa Clara County, CA, Multi-Family Housing Revenue, Briarwood Apartments, Series A, 0.17%*, 12/15/2026, LOC: Fannie Mae Santa Clara, CA, Electric Revenue, Series B, 0.21%*, 7/1/2027, LOC: Bank of America NA Southern California, Metropolitan Water District, Series A-1, 144A, 0.19%**, Mandatory Put 10/8/2012 @ 100, 7/1/2030 Tustin, CA, Unified School District, Special Tax, Community Facilities District No. 07-1, 0.22%*, 9/1/2050, LOC: Bank of America NA University of California, Series E, 5.0%, 5/15/2012, INS: NATL % of Net Assets Value ($) Total Investment Portfolio (Cost $121,940,026)+ Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of March 31, 2012. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2012. + The cost for federal income tax purposes was $121,940,026. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
